COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ASHLEY RAMIREZ,                                §               No. 08-17-00122-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                205th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20160D01471)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until January 19, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before January 19, 2018.

       The Court will not consider any further extension motions if the brief is not filed by the

deadline, it will order the trial Court to conduct a hearing to determine why the Appellant’s brief

has not been filed.

       IT IS SO ORDERED this 22nd day of December, 2017.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.